DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 5/31/2022 has been entered.
Disposition of claims: 
Claims 5 and 9 have been canceled.
Claims 1-4, 6-8, and 10-20 are pending.
Claims 1, 3, and 12 have been amended.
The amendments to claims 1, 3, and 12 have overcome: 
the rejections of claim 12 under 35 U.S.C. 103 as being unpatentable over Ono et al. (WO 2012/00374 A1, hereafter Ono), 
the rejections of claims 1-4, 6-8, and 10-18 under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2012/0138914 A1, hereafter Kawamura) in view of Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12, hereafter Strohriegl) as evidenced by Shin et al. (“Highly efficient emitters of ultra-deep-blue light made from chrysene chromophores”, J. Mater. Chem. C, 2016, vol. 4, page 3833, hereafter Shin), 
the rejections of claims 19-20 under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2012/0138914 A1) in view of Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12) as evidenced by Shin et al. (“Highly efficient emitters of ultra-deep-blue light made from chrysene chromophores”, J. Mater. Chem. C, 2016, vol. 4, page 3833), as applied to claims 1-4, 6-8, and 10-18 above, further in view of Park et al. (US 2016/0079543 A1, hereafter park) as evidenced by Koech et al. (Design of new anchored p-dopants for high power efficiency OLEDs, Proceedings of SPIE, 2009, vol. 7415, page 74505-1 to 74505-5, hereafter Koech), 
the rejections of claims 1-4, 6-8, and 10-18 under 35 U.S.C. 103 as being unpatentable over Yusuke et al. (JP 2014/082479, hereafter Yusuke) in view of Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12) as evidenced by The Physics Hypertextbook (a copy of screen shot is attached, URL address: https://physics.info/color/).
the rejections of claims 19-20 under 35 U.S.C. 103 as being unpatentable over Yusuke et al. (JP 2014/082479, hereafter Yusuke) in view of Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12), as applied to claims 1-4, 6-8, and 10-18 above, further in view of Park et al. (US 2016/0079543 A1) as evidenced by Koech et al. (Design of new anchored p-dopants for high power efficiency OLEDs, Proceedings of SPIE, 2009, vol. 7415, page 74505-1 to 74505-5).
the rejections of claims 1-4, 6-8, and 10-12 under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2011/0054229 A1, hereafter Choi) in view of Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the second paragraph of page 27 through the first paragraph  of page 35 of the reply filed 5/31/2022 regarding the rejections of claim 12 under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Kashikura, the rejections of claim 12 under 35 U.S.C. 103 over Ono, the rejections of claims 1-4, 6-8, and 10-18 under 35 U.S.C. 103 over Kawamura/Strohriegl/Shin, the rejections of claims 19-20 under 35 U.S.C. 103 over Kawamura/Strohriegl/Shin/Park/Koech, the rejections of claims 1-4, 6-8, and 10-18 under 35 U.S.C. 103 over Yusuke/Strohriegl/the Physics Hypertextbook, the rejections of claims 19-20 under 35 U.S.C. 103 over Yusuke/Strohriegl/Park/Koech, and the rejections of claims 1-4, 6-8, and 10-12 under 35 U.S.C. 103 over Choi/Strohriegl set forth in the Office Action of 3/2/2022 have been fully considered. 
Applicant argues that the embodiments of the invention as claimed in claims 1 and 12 are not taught, described or suggested in Kashikura, Ono, Kawamura, Strohriegl, Shin, park, Koech, the Handbook, Yusuke, Park, Choi, and Xia.
Claim 12 was rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 103 over Kashikura using the following compound.

    PNG
    media_image1.png
    280
    550
    media_image1.png
    Greyscale

The amended claim 12 allows R3 to be hydrogen; R15 and R16 to be each hydroxyl group; R17 to be a substituted or unsubstituted C6-C60 aryl group including an anthracenyl group; therefore, the rejection is maintained.
Claim 12 was rejected under 35 U.S.C. 103 over Ono using the following compound.

    PNG
    media_image2.png
    138
    459
    media_image2.png
    Greyscale

The amended claim 12 allows R3 to be a naphthyl group; therefore, the rejection is maintained.
Claims 1-4, 6-8, and 10-12 were rejected under 35 U.S.C. 103 over Choi/Strohriegl using the following compound.

    PNG
    media_image3.png
    262
    631
    media_image3.png
    Greyscale
’
While Applicant amended claims 1 and 12 to remove fluorene at the position R3, the general formula of Choi allows the substituents R1 and R2 of Formula 1 of Choi to be each phenyl such that R1 and R2 with the fluorene unit to form a spirobifluorene group. The amended claims allows R3 to be a spirobifluorene group. Accordingly new grounds of rejections are applied in the Office Action. The amendments necessitates new grounds of rejections, rendering this Office Action final.

    PNG
    media_image4.png
    180
    777
    media_image4.png
    Greyscale

Claims 1-4, 6-8, and 10-12 were rejected under 35 U.S.C. 103 over Xia/Strohriegl using the following compound.

    PNG
    media_image5.png
    200
    586
    media_image5.png
    Greyscale


The amended claims 1 and 12 allows R3 to be a pyridyl group; therefore, the rejections are maintained.
The dependent claims 13-20 have been amended due to the amendment of the independent claims 1 and 12. New grounds of rejections 13-20 are applied over Xia. The amendments necessitates new grounds of rejections, rendering this Office Action final.  
Regarding the arguments about the rejections under 103 over Kawamura and the rejections under 103 over Yusuke, the amendments overcome those rejections. Withdrawal of those rejections renders these arguments moot.

Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Kashikura et al. (Supporting Information of published article, “Chiral Phosphoric Acid Catalyzed Enantioselective Synthesis of β-Amino-α,α-difluoro Carbonyl Compounds” Org. Letts. 2011, vol. 13, page 1960-1863, hereafter Kashikura).
Regarding claim 12, Kashikura discloses a condensed cyclic compound having the following structure (Compound s6 on page S32).

    PNG
    media_image6.png
    381
    599
    media_image6.png
    Greyscale


It is known in the art that the torsional angle between the two benzene rings of the biphenyl unit (marked by an arrow above) is 90°                                 
                                    ±
                                
                             α (α <90°) due to the steric hindrance of methyl and hydroxyl substituents. The torsional strain is the lowest (or the molecule is most stable) when the angle is 90° at low temperature. However, due to the thermal energy obtained from room temperature, the compounds s6 and s6’ are in a dynamic equilibrium; therefore, Compound s6 is equated with Compound s6’.   
The compound of Kashikura (Compound s6’) has identical structure as the condensed cyclic compound represented by Formula 1 of claim 12, Wherein X12, X13, X15, X16, X17, X18, and X19 are C(R12), C(R13), C(R15), C(R16), C(R17), C(R18), and C(R19), respectively; R1 and R2 are hydrogen; R3 is hydrogen; R4 is Formula 2; R12, R13 R18, and R19 are each hydrogen; R11 and R14 are each C1-C60 alkyl group (methyl); R15 and R16 are each hydroxyl group; R17 is an anthracenyl group; a1 and a2 are each 0.
Kashikura teaches the claimed invention above but fail to disclose that the condensed cyclic compound of Kashikura satisfies conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1). 
It is reasonable to presume that satisfying the conditions of Equations 1 and 2 is inherent to the condensed cyclic compound of Kashikura.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the condensed cyclic compound represented by Formula 1 satisfies the conditions of Equation 1 and 2 ([023], [066]).
The compound of Kashikura has identical structure as the condensed cyclic compound represented by Formula 1 ([036]-[047]).
Therefore, the compound of Kashikura satisfies conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1), meeting all the limitations of claim 12.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the compound of Kashikura is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (WO 2012/00374 A1, hereafter Ono).
Regarding claim 12, Ono discloses a condensed cyclic compound represented by formula (1) of Ono ([007]) and exemplifies Compounds (1-14-10) and (1-16-3) ([093], [104]).

    PNG
    media_image7.png
    232
    512
    media_image7.png
    Greyscale

In formula (1) of Ono, Py can be formula (2); m can be 1; n can be 0; at least one hydrogens in the benzene ring, naphthalene ring and pyridine ring in formula (1) can be replaced by an alkyl having 1 to 6 carbon atoms ([007]).
Ono exemplifies a methyl group as the alkyl group substituted to the pyridine ring (see the arrow in the figure of Compound (1-14-10) above).
The Compound (1-16-3) of Ono has similar structure as the condensed cyclic compound of Formula 1 of claim 12. The only difference between the compound of Ono and the Applicant’s Formula 1 is that the Compound (1-16-3) of Ono does not have non-hydrogen atom at the position corresponding to R11 of Applicant’s Formula 2; however, Ono does teach that the compounds of Ono represented by formula (1) can be substituted by a methyl group at the position corresponding to R11 of Applicant’s Formula 2 ([007]; and Compound (1-14-10) in [104]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the condensed cyclic Compound (1-16-3) of Ono by substituting hydrogen with methyl at the substitution positions corresponding to R11 of Applicant’s Formula 2 (see the position pointed by an arrow in the figure of Compound (1-16-3) above), as taught by Ono. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and methyl are exemplified substituents at the position corresponding to R11 of Applicant’s Formula 2 in the compound of Ono represented by Formula (1) of Ono. Substitution of known substituent groups would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). It would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The modification provides the Modified compound of Ono as shown below.

    PNG
    media_image2.png
    138
    459
    media_image2.png
    Greyscale

The Modified compound of Ono has identical structure as Applicant’s Formula 1 of claim 12, wherein X12 is C(R12); X13 is C(R13); X14 is C(R14); X15 is C(R15); X16 is N; X17 is C(R17); X18 is C(R18); X19 is C(R19); R1, R2, R12-R13, R15, and R17-R19 are each hydrogen; R11 and R14 are each unsubstituted C1-C60 alkyl group (methyl); R3 is a naphthyl group; R4 is Formula 2; and a1 and a2 are each 0.
Ono teaches the claimed invention above but fail to disclose that the Modified compound of Ono satisfies conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1). 
It is reasonable to presume that satisfying the conditions of Equations 1 and 2 is inherent to the Modified compound of Ono.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the condensed cyclic compound represented by Formula 1 satisfies the conditions of Equation 1 and 2 ([023], [066]).
The Modified compound of Ono has identical structure as the condensed cyclic compound represented by Formula 1 ([036]-[047]).
Therefore, the Modified compound of Ono satisfies conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1), meeting all the limitations of claim 12.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the Modified compound of Ono is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 1-4, 6-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2016/0104847 A1, hereafter Xia) in view of Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12).
Regarding claims 1-4 and 6-8, Xia discloses an anthracene compound (the 11th compound of page 9, hereafter Compound P9-11) used for an organic light emitting device (Abstract, [076]-[077], [108]).

    PNG
    media_image5.png
    200
    586
    media_image5.png
    Greyscale

The biphenyl group of Compound P9-11 of Xia has similar structure as Applicant’s Formula 2. The only difference is that Compound P9-11 does not have an alkyl group at R14 and a group other than hydrogen at R11 of Applicant’s Formula 2.
Strohriegl discloses a condensed cyclic compound used as a host material of an organic light emitting device (“OLED” in Abstract) having structure comprising methyl substituted biphenyl structure (Compound 9 in Fig. 1), as shown below.

    PNG
    media_image8.png
    299
    461
    media_image8.png
    Greyscale


Strohriegl teaches meta-substitution pattern and steric hindrance of two methyl substitution in the biphenyl structure (marked by dashed circle in the figure above) causes high triplet energies (paragraph 1 of page 882906-2). Strohriegl teaches a good host material should have high triplet energy (2nd paragraph from the bottom of page 882906-1). It is noted that Applicant’s compounds having Formula 1 are also used as  emission layer host material of organic light-emitting devices (instant Claim 15 and [368] of instant specification).
Strohriegl further teaches introduction of additional methyl group at the central biphenyl units provides high glass transition temperature and improves thermal properties (paragraph 2 of page 882906-3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the condensed cyclic Compound P9-11 of Xia by substituting hydrogen with methyl at the substitution positions corresponding to R11 and R14 of Applicant’s Formula 2, as taught by Strohriegl. 
The motivation of doing so would provide the condensed cyclic compound with high triplet energy, high glass transition temperature, and improved thermal properties, based on the teaching of Strohriegl. Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). It would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant compound has identical structure as Applicant’s Formula 1.

    PNG
    media_image9.png
    205
    585
    media_image9.png
    Greyscale
, 
wherein X12 is C(R12); X13 is C(R13); X14 is C(R14); X15 is C(R15); X16 is C(R16); X17 is C(R17); X18 is C(R18); X19 is C(R19); R1, R2, R12, R15-R16, and R18 are each hydrogen; R11 is an unsubstituted C1-C60 alkyl group (methyl); R3 is a pyridinyl group; R4 is Formula 2; R13 is hydrogen; R14 is a C1-C10 alkyl group (methyl); R17 and R19 are each hydrogen; and a1 and a2 are each 0, meeting all the limitations of claims 1-4 and 6-8.
Regarding claims 10-12, the condensed cyclic compound of Xia as modified by Strohriegl reads on all the features of claim 1, as outlined above.
Xia as modified by Strohriegl teaches the claimed invention above but fail to disclose that the compound 1) has a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent apparatus (claim 10); 2) has the dihedral angle between a plane P1 and a plane P2 is about 60° or more (claim 11); and 3) satisfies conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1) (claim 12).
It is reasonable to presume that 1) having a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent apparatus (claim 10); 2) having the dihedral angle between a plane P1 and a plane P2 is about 60° or more (claim 11); and 3) satisfying conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1) (claim 12) are inherent to the condensed cyclic compound of Xia as modified by Strohriegl. 
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the compound represented by Formula 1 has a singlet conversion efficiency of about 40% to about 62.5% evaluated by using a transient EL apparatus ([067]).
The instant specification discloses that the condensed cyclic compound represented by Formula 1 satisfies the conditions of Equations 1 and 2 ([023], [066]).
The compound of Xia as modified by Strohriegl has identical structure as Formula 1 as outlined above.
The specification further discloses that the dihedral angle of 60° or more can be achieved by introducing a substituent (for example, a methyl group) having greater steric hindrance than that of hydrogen at R11 ([070]).
The compound of Xia as modified by Strohriegl has a methyl group at R11 and R14 substitution positions; therefore, the steric hindrance effect is even bigger than when only R11 is a methyl and R14-R16 are each hydrogen.  
Strohriegl further evidences that the dihedral angle between the methyl substituted biphenyl structure is 60° or more (82° for “CDBP” in Fig. 3).
Therefore, the compound of Xia as modified by Strohriegl 1) has a singlet conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent apparatus (claim 10); 2) has the dihedral angle between a plane P1 and a plane P2 is about 60° or more (claim 11); and 3) satisfies conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1) (claim 12), meeting all the limitations of claims 10-12. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the Compound of Xia as modified by Strohriegl is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2016/0104847 A1) in view of Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12) as applied to claims 1-4, 6-8, and 10-12 above, further in view of Park et al. (US 2016/0079543 A1, hereafter Park) as evidenced by Shin et al. (“Highly efficient emitters of ultra-deep-blue light made from chrysene chromophores”, J. Mater. Chem. C, 2016, vol. 4, page 3833, hereafter Shin).
Regarding claims 13-18, the condensed cyclic compound of Xia as modified by Strohriegl reads on all the features of claims 1 and 12, as outlined above.
Xia discloses an organic light emitting device (100 in Fig. 1 and [053]) comprising an anode (115), a hole injection layer (120), an emission layer (135), an electron injection layer (150), and a cathode (160).
Xia does not disclose a specific organic light emitting device comprising the condensed cyclic compound of Xia as modified by Strohriegl as the emission layer host material and an emitter material represented by Applicant’s Formula 501 of claim 16.
However, Xia teaches that the emission layer of the organic light emitting device of Xia comprises an acceptor and an emitter ([078]-[081]). Xia further teaches that the acceptor can serve as the host (“matrix” in [077]); thus, the acceptor is equated with the host of the emission layer of the organic light emitting device of Xia. That is, the anthracene compound of Xia (the 11th compound of page 9, hereafter Compound P9-11) can be used as the host material of the emission layer of the organic light emitting device of Xia.
Furthermore, it is known in the art that the Compound of Xia as modified by Strohriegl can be used as a host compound of the emission layer of an organic light emitting device, as taught by Park (the Compound of Xia as modified by Strohriegl is encompassed by Chemical Formula 1A of Park in [060]-[067] such that the compound satisfies the Mathematic Formula of Park in [025]; Park teaches the compounds of Park can be used as the host in [137]; Park teaches that and the compounds of Park is used as a host in the embodiments in [187]-[189]). 
Park teaches that the compounds of Park can increase the internal quantum efficiency of the organic light emitting device ([030]).
Xia exemplifies an emitter compound (the first compound on page 58, hereafter “Compound P58-1”).

    PNG
    media_image10.png
    274
    597
    media_image10.png
    Greyscale

The Compound P58-1 of Xia has identical structure as Applicant’s Formula 501, wherein Ar501 is an unsubstituted C5-C60 carbocyclic group; xd1 to xd3 are each 0; R501 and R502 are each substituted C6-C60 aryl group; and xd4 is 2.
Xia teaches that the amount of the host (“acceptor”) compound is larger than the amount of the emitter compound (“at least 70% of the total molecular weight of the mixture in [025] and [103]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Xia as modified by Strohriegl by using it as the host material and the Compound P58-1 of Xia as the emitting dopant of the emission layer with the amount of the host is larger than the amount of the dopant in the organic light-emitting device of Xia, as taught by Xia and Park.
The motivation of doing so would have been to increase the internal quantum efficiency of the organic light emitting device, based on the teaching of Park.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of known host materials of Xia in the device of Xia would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound P58-1 of Xia as the dopant would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The modification provides the Organic light emitting device of Xia as modified by Strohriegl and Park comprising an anode, a hole injection layer, an emission layer (Compound of Xia as modified by Strohriegl as the host and Compound P58-1 of Xia as a dopant), an electron injection layer, and a cathode, meeting all the limitations of claims 13 and 15-18.
Xia as modified by Strohriegl and Park teaches the claimed invention above but fail to disclose that the emission layer of the organic light emitting device of Xia as modified by Strohriegl and Park emits blue light having a maximum emission wavelength of about 420 nm to about 470 nm.
It is reasonable to presume that emission of blue light having a maximum emission wavelength of about 420 nm to about 470 nm is inherent to the emitter material, Compound of Xia as modified by Strohriegl, in the emission layer of the organic light emitting device of Xia as modified by Strohriegl and Park. 
Support for said presumption is found in the use of like materials which result in the claimed property. 
Shin exemplifies that a compound having similar backbone structure as Compound of Xia as modified by Strohriegl has photoluminescence peak wavelength of 455 nm in Table 1). 
The Compound of Xia as modified by Strohriegl is the light emitting dopant of the emission layer of the device of Xia as modified by Strohriegl and Park such that the emission of Compound of Xia as modified by Strohriegl determines the emission of the device of Xia as modified by Strohriegl and park.
Therefore, the organic light emitting device of Xia as modified by Strohriegl and Park, wherein the emission layer emits blue light having a maximum emission wavelength of about 420 nm to about 470 nm, meeting all the limitations of claim 14.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the Compound of Xia as modified by Strohriegl is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 19-20, the Organic light emitting device of Xia as modified by Strohriegl and Park reads on all the limitations of claims 13-18 as outlined above.
The device comprises an anode, a hole injection layer, an emission layer (Compound of Xia as modified by Strohriegl as the host and Compound P58-1 of Xia as a dopant), an electron injection layer, and a cathode, wherein the hole injection layer is a hole transport region.
The device does not comprise a p-dopant in the hole transport region.
Park teaches that a p-dopant (“charge generating material” in [132]-[133]) can be added to the hole transport layer to improve conductivity, wherein the hole transport region could be a hole transport layer ([085]). Park exemplifies F4-TCNQ as the p-dopant ([133]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Xia as modified by Strohriegl and Park by adding a p-dopant of F4-TCNQ in the hole transport region, as taught by Park.
The motivation of doing so would have been to improve conductivity.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The modification provides an organic light emitting device comprising an anode, a hole injection layer, an emission layer (Compound of Xia as modified by Strohriegl as the host and Compound P58-1 of Xia as a dopant), an electron injection layer, and a cathode, wherein the hole injection layer is equated with  and the hole transport region and the hole transport region comprises a p-dopant F4-TCNQ.
Xia as modified by Strohriegl and Park teaches the claimed invention above but fail to teach that the F4-TCNQ having the LUMO energy level of about -3.5 eV or less. It is reasonable to presume that the F4-TCNQ having the LUMO energy level of about -3.5 eV or less is inherent to the F4-TCNQ molecular structure.
Koech evidences that the LUMO energy of F4-TCNQ being less than -3.5 eV (-5.37 to -5.11 eV in Table 2).
Therefore, the organic light-emitting device of Xia as modified by Strohriegl and Park, wherein the p-dopant F4-TCNQ has LUMO energy level of about -3.5 eV or less, meeting all the limitations of claim 19.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the organic light emitting device of Xia as modified by Strohriegl and Park is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
Koech et al. further evidences that the F4-TCNQ contains cyano groups (Fig. 5), meeting all the limitations of claim 20.


Claims 1-4, 6-8, 10-13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2011/0054229 A1, hereafter Choi) in view of Dong et al. (“New dibenzofuran/spirobifluorene hybrids as thermally stable host materials for efficient phosphorescent organic light-emitting diodes with low efficiency roll-off”, Phys. Chem. Chem Phys. 2012, vol. 12, page 14224-14228, hereafter Dong) and Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12).
Regarding claims 1-4 and 6-8, Choi discloses an anthracene compound having a general structure of Formula 1 of Choi ([014]) used as a host material of the light emitting layer of an organic light emitting device ([025]).

    PNG
    media_image4.png
    180
    777
    media_image4.png
    Greyscale

In the Formula 1 of Choi, Ar1 can be phenylene; Ar2 and Ar3 can be each aryl group; A can be a chemical bond; R1 and R2 can be hydrogen or C1-C20 alkyl or an aryl; R1 and R2 can form a spiro-ring; R3-R8 can be hydrogen; Ar1 and Ar2 can be further substituted by C1-C20 alkyl ([015]-[016]).
The Compound 305 of Choi has dimethylfluorene group which does not read on the limitation of R3 of Applicant’s Formula 1; however, Choi does teach the substituents at R1 and R2 of Formula 1 of Choi can be an aryl and form a spiro-ring ([015]-[016]). Choi exemplifies spirobifluorene group (Compound 321 in [020]).
Dong discloses a compound including spirobifluorene and used for an organic light emitting device (Abstract).
Dong teaches that spirobifluorene has high thermal stability (page 14224, column 2, last paragraph).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Compound 305 of Choi by substituting dimethylfluorene structure with spirobifluorene, as taught by Choi. 
The motivation of doing so would have been to provide the compound with higher thermal stability based on the teaching of Dong.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of dimethylfluorene with spirobifluorene would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of spirobifluorene to replace of the fluorene group including R1 and R2 in the Formula 1 of Choi would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). It would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The modification provides following compound.

    PNG
    media_image11.png
    216
    591
    media_image11.png
    Greyscale

The resultant compound has identical structure as Applicant’s Formula 1.
The biphenyl group of the Compound of Choi as modified by Dong has similar structure as Applicant’s Formula 2. The only difference is that the Compound of Choi as modified by Dong does not have an alkyl group at the position corresponding to R11 and R14 of Applicant’s Formula 2; however, Choi does teach that the substituents of the aryl group (i.e. biphenyl) can be further substituted by C1-C20 alkyl ([015]-[016]). Choi exemplifies methyl as the C1-C20 alkyl substituent (Compound 304 in [020]). 
Strohriegl discloses a condensed cyclic compound used as a host material of an organic light emitting device (“OLED” in Abstract) having structure comprising methyl substituted biphenyl structure (Compound 9 in Fig. 1), as shown below.

    PNG
    media_image8.png
    299
    461
    media_image8.png
    Greyscale


Strohriegl teaches meta-substitution pattern and steric hindrance of two methyl substitution in the biphenyl structure (marked by dashed circle in the figure above) causes high triplet energies (paragraph 1 of page 882906-2). Strohriegl teaches a good host material should have high triplet energy (2nd paragraph from the bottom of page 882906-1). It is noted that Applicant’s compounds having Formula 1 are also used as  emission layer host material of organic light-emitting devices (instant Claim 15 and [368] of instant specification).
Strohriegl further teaches introduction of additional methyl group at the central biphenyl units provides high glass transition temperature and improves thermal properties (paragraph 2 of page 882906-3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Compound of Choi as modified by Dong by substituting hydrogen with methyl at the substitution positions corresponding to R11 and R14 of Applicant’s Formula 2, as taught by Choi and Strohriegl. 
The motivation of doing so would provide the condensed cyclic compound with high triplet energy, high glass transition temperature, and improved thermal properties, based on the teaching of Strohriegl. 
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, a substituent of methyl in the biphenyl group of Compound 305 is an exemplified substituent groups of Compounds of Choi represented by Formula (2) of Choi. Substitution of known substituent groups would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). It would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant compound has identical structure as Applicant’s Formula 1.

    PNG
    media_image12.png
    275
    608
    media_image12.png
    Greyscale
, 
wherein X12 is C(R12); X13 is C(R13); X14 is C(R14); X15 is C(R15); X16 is C(R16); X17 is C(R17); X18 is C(R18); X19 is C(R19); R1, R2, R12, R15-R16, and R18 are each hydrogen; R11 is an unsubstituted C1-C60 alkyl group (methyl); R3 is a spiro-bifluorenyl group; R4 is Formula 2; R13 is hydrogen; R14 is a C1-C10 alkyl group (methyl); R17 and R19 are each hydrogen; and a1 and a2 are each 0, meeting all the limitations of claims 1-4 and 6-8.
Regarding claims 10-12, the condensed cyclic compound of Choi as modified by Dong and Strohriegl reads on all the features of claim 1, as outlined above.
Choi as modified by Dong and Strohriegl teaches the claimed invention above but fail to disclose that the compound 1) has a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent apparatus (claim 10); 2) has the dihedral angle between a plane P1 and a plane P2 is about 60° or more (claim 11); and 3) satisfies conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1) (claim 12).
It is reasonable to presume that 1) having a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent apparatus (claim 10); 2) having the dihedral angle between a plane P1 and a plane P2 is about 60° or more (claim 11); and 3) satisfying conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1) (claim 12) are inherent to the condensed cyclic compound of Choi as modified by Dong and Strohriegl. 
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the compound represented by Formula 1 has a singlet conversion efficiency of about 40% to about 62.5% evaluated by using a transient EL apparatus ([067]).
The instant specification discloses that the condensed cyclic compound represented by Formula 1 satisfies the conditions of Equations 1 and 2 ([023], [066]).
The compound of Choi as modified by Dong and Strohriegl has identical structure as Formula 1 as outlined above.
The specification further discloses that the dihedral angle of 60° or more can be achieved by introducing a substituent (for example, a methyl group) having greater steric hindrance than that of hydrogen at R11 ([070]).
The compound of Choi as modified by Dong and Strohriegl has a methyl group at R11 and R14 substitution positions; therefore, the steric hindrance effect is even bigger than when only R11 is a methyl and R14-R16 are each hydrogen.  
Strohriegl further evidences that the dihedral angle between the methyl substituted biphenyl structure is 60° or more (82° for “CDBP” in Fig. 3).
Therefore, the compound of Choi as modified by Dong and Strohriegl 1) has a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent apparatus (claim 10); 2) has the dihedral angle between a plane P1 and a plane P2 is about 60° or more (claim 11); and 3) satisfies conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1) (claim 12), meeting all the limitations of claims 10-12. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the Compound of Choi as modified by Dong and Strohriegl is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 13, 15, and 17-18, the condensed cyclic compound of Choi as modified by Dong and Strohriegl reads on all the features of claim 1, as outlined above.
Choi teaches that the compound of Choi can be used as a host material together with a conventionally known dopant material in the EL layer ([025]).
Choi exemplifies an organic light emitting device (Example 1 in [244]-[250] and Table 1) comprising an anode (ITO), a hole injection layer, a light emitting layer comprising Compound 301 as a host and perylene as a dopant with the vapor deposition rate of 100:1, an electron injection layer, a cathode (Al).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Compound of Choi as modified by Dong and Strohriegl by using the compound as the host material of the light emitting layer of the organic light emitting device of Choi (Example 1 in Table 1), as taught by Choi. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the light emitting layer host material encompassed by Formula 1 of Choi would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). It would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The modification provides the Organic light emitting device of Choi as modified by Dong and Strohriegl comprising an anode (ITO), a hole injection layer, a light emitting layer comprising the Compound of Choi as modified by Dong and Strohriegl as a host and perylene as a dopant with the vapor deposition rate of 100:1, an electron injection layer, a cathode (Al), meeting all the limitations of claims 13, 15, and 17-18.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2011/0054229 A1) in view of Dong et al. (“New dibenzofuran/spirobifluorene hybrids as thermally stable host materials for efficient phosphorescent organic light-emitting diodes with low efficiency roll-off”, Phys. Chem. Chem Phys. 2012, vol. 12, page 14224-14228) and Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12), as applied to claims 1-4, 6-8, 10-13, 15, and 17-18 above, further in view of Shin et al. (“Highly efficient emitters of ultra-deep-blue light made from chrysene chromophores”, J. Mater. Chem. C, 2016, vol. 4, page 3833).
Regarding claims 13-18, the Organic light emitting device of Choi as modified by Dong and Strohriegl reads on all the features of claim 13 as outlined above.
The Organic light emitting device of Choi as modified by Dong and Strohriegl comprises an anode (ITO), a hole injection layer, a light emitting layer comprising the Compound of Choi as modified by Dong and Strohriegl as a host and perylene as a dopant with the vapor deposition rate of 100:1, an electron injection layer, a cathode (Al).
The perylene dopant does not read on Applicant’s Formula 501; however, Choi does teach that a conventionally known dopant material can be used in the light emitting layer of the device of Choi ([025]).
Shin discloses a compound used as a dopant (DPA-C-DPA in Scheme 1) of the light emitting layer of an organic light emitting device (Abstract, Table 2).
The Compound DPA-C-DPA of Shin has identical structure as Applicant’s Formula 501, wherein Ar501 is an unsubstituted C5-C60 carbocyclic group; xd1 to xd3 are each 0; R501 and R502 are each unsubstituted C6-C60 aryl group; and xd4 is 2.
Shin teaches that the compound of Shin provides ultra-deep-blue light with high efficiency (conclusion).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Organic light emitting device of Choi as modified by Dong and Strohriegl by substituting the dopant compound perylene with the Compound of Shin (DPA-C-DPA), as taught by Choi and Shin.
The motivation of doing so would have been to provide ultra-deep-blue light with high efficiency based on the teaching of Shin.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of a conventionally known light emitting dopants in the device of Choi would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). It would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The modification provides the Organic light emitting device of Choi as modified by Dong and Strohriegl and Shin comprising an anode (ITO), a hole injection layer, a light emitting layer comprising the Compound of Choi as modified by Dong and Strohriegl as a host and Compound DPA-C-DPA of Chin as a dopant with the vapor deposition rate of 100:1, an electron injection layer, a cathode (Al), meeting all the limitations of claims 13 and 15-18.
Choi as modified by Dong and Strohriegl and Shin teaches the claimed invention above but fail to disclose that the emission layer of the organic light emitting device of Choi as modified by Dong and Strohriegl and Shin emits blue light having a maximum emission wavelength of about 420 nm to about 470 nm.
It is reasonable to presume that emission of blue light having a maximum emission wavelength of about 420 nm to about 470 nm is inherent to the emitter material, Compound DPA-C-DPA of Shin, in the emission layer of the organic light emitting device of Choi as modified by Dong and Strohriegl and Shin. 
Support for said presumption is found in the use of like materials which result in the claimed property. 
Shin exemplifies that an organic light emitting device comprising Compound DPA-C-DPA used as the light emitting dopant of the device (DPA-C-DPA in Table 2), wherein the maximum emission wavelength of the device being about 420 nm to about 470 nm (Fig. 5b).
Therefore, the organic light emitting device of Choi as modified by Dong and Strohriegl and Shin, wherein the emission layer emits blue light having a maximum emission wavelength of about 420 nm to about 470 nm, meeting all the limitations of claim 14.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2011/0054229 A1) in view of Dong et al. (“New dibenzofuran/spirobifluorene hybrids as thermally stable host materials for efficient phosphorescent organic light-emitting diodes with low efficiency roll-off”, Phys. Chem. Chem Phys. 2012, vol. 12, page 14224-14228) and Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12), as applied to claims 1-4, 6-8, 10-13, 15, and 17-18 above, further in view of Park et al. (US 2016/0079543 A1) as evidenced by Koech et al. (Design of new anchored p-dopants for high power efficiency OLEDs, Proceedings of SPIE, 2009, vol. 7415, page 74505-1 to 74505-5, hereafter Koech).
Regarding claims 19-20, the Organic light emitting device of Choi as modified by Dong and Strohriegl reads on all the features of claim 13 as outlined above.
The Organic light emitting device of Choi as modified by Dong and Strohriegl comprises an anode (ITO), a hole injection layer, a light emitting layer comprising the Compound of Choi as modified by Dong and Strohriegl as a host and perylene as a dopant with the vapor deposition rate of 100:1, an electron injection layer, a cathode (Al).
The device does not comprise a p-dopant in the hole transport region.
Park teaches that a p-dopant (“charge generating material” in [132]-[133]) can be added to the hole transport layer to improve conductivity, wherein the hole transport region could be a hole transport layer ([085]). Park exemplifies F4-TCNQ as the p-dopant ([133]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Choi as modified by Dong and Strohriegl by adding a p-dopant of F4-TCNQ in the hole transport region, as taught by Park.
The motivation of doing so would have been to improve conductivity.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The modification provides an organic light emitting device comprising an anode, a hole injection layer, an emission layer (Compound of Choi as modified by Dong and Strohriegl as the host and perylene as a dopant), an electron injection layer, and a cathode, wherein the hole injection layer is equated with  and the hole transport region and the hole transport region comprises a p-dopant F4-TCNQ.
Choi as modified by Strohriegl and Park teaches the claimed invention above but fail to teach that the F4-TCNQ having the LUMO energy level of about -3.5 eV or less. It is reasonable to presume that the F4-TCNQ having the LUMO energy level of about -3.5 eV or less is inherent to the F4-TCNQ molecular structure.
Koech evidences that the LUMO energy of F4-TCNQ being less than -3.5 eV (-5.37 to -5.11 eV in Table 2).
Therefore, the organic light-emitting device of Choi as modified by Dong and Strohriegl and Park, wherein the p-dopant F4-TCNQ has LUMO energy level of about -3.5 eV or less, meeting all the limitations of claim 19.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the organic light emitting device of Choi as modified by Strohriegl and Park is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
Koech et al. further evidences that the F4-TCNQ contains cyano groups (Fig. 5), meeting all the limitations of claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786